Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00376-CV

                           HILCO RECEIVABLES, L.L.C.,
                             Appellant and Cross-Appellee

                                           v.

                                Pedro A. QUIÑONES,
                              Appellee and Cross-Appellant

                From the County Court at Law No. 10, Bexar County, Texas
                                 Trial Court No. 333407
                          Honorable Irene Rios, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER all costs of the appeal assessed against the party who incurred them.

      SIGNED November 13, 2013.


                                            _________________________________
                                            Luz Elena D. Chapa, Justice